[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 08-10006                ELEVENTH CIRCUIT
                                                            JUNE 10, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                 D. C. Docket No. 07-10020-CV-KMM

CHARLES EVERETT STRONG,



                                                        Petitioner-Appellant,

                                 versus

DEPARTMENT OF CORRECTIONS,
Walter A. McNeil,


                                                     Respondents-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (June 10, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.
PER CURIAM:

      Charles Everett Strong, a Florida prisoner, appeals pro se the denial of his

petition for a writ of habeas corpus. 28 U.S.C. § 2254. We granted a certificate of

appealability to resolve whether, in the light of Ferguson v. Culliver, 527 F.3d
1144 (11th Cir. 2008) (per curiam), the district court erred by relying on the

findings of the state appellate court to determine whether Strong’s due process

rights were violated by alleged prosecutorial misconduct. We vacate the denial of

Strong’s petition on this issue and remand for further proceedings.

      A petitioner is entitled to a writ of habeas corpus if the state court reached a

decision that was “contrary to, or involved an unreasonable application of, clearly

established Federal law.” 28 U.S.C. § 2254(d)(1). To determine if a decision is

“contrary to” clearly established federal law, the district court must consider

whether the state court was presented with facts that are “materially

indistinguishable” from Supreme Court precedent, but reached a contrary result.

See Putman v. Head, 268 F.3d 1223, 1241 (11th Cir. 2001). To determine if the

state court has unreasonably applied clearly established federal law, the district

court must consider whether the state court “identifie[d] the correct legal rule from

Supreme Court case law but unreasonably applie[d] that rule to the facts of the

petitioner’s case.” Id. The findings of fact made by the state court are presumed

                                          2
to be correct, but may rebutted by clear and convincing evidence to the contrary,

28 U.S.C. § 2254(e)(1), and may not be entitled to the same deference when the

state fails to supply “the pertinent part of the record . . . .” Id. § 2254(f). Both

grounds for relief often require the district court to examine the record of the state

proceedings. See Ferguson, 527 F.3d at 1148–49.

      The district court erred when it failed to consult the trial transcript before

resolving Strong’s challenge to the closing argument made by the prosecutor. To

resolve this issue, the district court had to determine “whether the prosecutors’

comments ‘so infected the trial with unfairness as to make the resulting conviction

a denial of due process.’” Darden v. Wainwright, 477 U.S. 168, 181, 106 S. Ct.
2464, 2471 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 94 S. Ct.
1868 (1974)). Although the district court examined excerpts of the comments that

Strong included in his brief to the state court on direct appeal, the district court

failed to evaluate the comments “in context based upon the defense argument that

preceded it.” Whisenhant v. Allen, 556 F.3d 1198, 1207 (11th Cir. 2009) (per

curiam) (citing Darden, 477 U.S. at 179, 106 S. Ct. at 2470); see United States v.

Young, 470 U.S. 1, 12, 105 S. Ct. 1038, 1045 (1985). Because the state omitted a

transcript of the closing arguments from its exhibits, the district court could not

have determined whether the comments of the prosecutor were a response in kind

                                            3
or were inappropriate. If the comments were responsive, then the district court

was required to examine “the comment’s effect on the trial as a whole[,]” which

the court could not do based on the limited record before it. Whisenhant, 556 F.3d

at 1207 (citing Darden, 477 U.S. at 182, 106 S. Ct. at 2472); see Young, 470 U.S.

at 13, 105 S. Ct. at 1045. We express no opinion about whether Strong is entitled

to prevail on the merits of his petition.

      We VACATE the denial of Strong’s petition for a writ of habeas corpus to

the extent that it challenges the closing comments of the prosecutor, and we

REMAND for further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                            4